DETAILED ACTION
Applicant: TERASAKI, Nao & KIKUNAGA, Kazuya
Assignee: National Institute of Advanced Industrial Science & Technology (Japan)
Attorney: John D. RUSSEL (Reg. No.: 47,048)
Filing: §371 National Stage Application filed 28 April 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 7, 9, 13, and 21 are currently pending before the Office and subject to a Restriction/Election requirement.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.  
The patent application can only claim one invention, but claims 1 & 7 are directed to different inventions: claim 1 is directed to a method using charged particles and claim 7 is directed to a method using application of voltage.  In the event Applicants argue the different inventions are “a group of closely related inventions”, then they do not qualify for any of the statutory combinations since claims 1 & 7 are both methods.  Finally, in the event Applicants argue claims 1 & 7 share a special technical feature, the claims form groups the special technical feature is “does not make a contribution over the prior art”, see below:  
Group I, claim(s) 1-3 & 21, drawn to a method of emitting charged particles for measuring electric conductivity using a light emitting substance classified in G01N 23/2254 – measuring cathodoluminescence.
Group II, claim(s) 7, 9, & 13, drawn to a method of applying voltage for measuring electric conductivity using a light emitting substance classified in G01N 21/66 - electroluminescence.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of a light emitting substance responsive to electric conductivity further claimed in dependent claims 3 and 13, respectively, to include “a substance represented by SrAl2O4 which is doped with Eu2+”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Swart et al., “Cathodoluminescence degradation of PLD thin films”, Applied Physics A, Vol. 101, 16 July 2010, Pgs. 633-638 (IDS dated 09/14/2021) – Swart et al. discloses the application of a thin film of Strontium Aluminate (SrAl2O4) which is known to emit light which inherently indicates light emission due to electric conductivity, see MPEP §2112 - "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In view of the ability to apply a light emitting thin film, e.g. “electric conductivity measuring film” - Strontium Aluminate (SrAl2O4), through pulsed laser deposition onto measurement objects as disclosed in Swart et al. at Abstract to form light emitting layers known in the art, Groups I & II lack a shared technical feature that makes a contribution over the prior art resulting in a charged particle irradiation method – Group I and an applied voltage method – Group II. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884